UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6313



WILLIAM A. HARRIS, JR.,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH   OF   VIRGINIA;  DEPARTMENT   OF
CORRECTIONS; PROBATION AND PAROLE, District
24; SALLIE OVERTON AMOS, Parole Officer; JAMES
REYNOLDS, III, Chief Parole Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1759-AM)


Submitted:   June 12, 2003                  Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Harris, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. Harris, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Harris v.

Virginia, No. CA-02-1759-AM (E.D. Va. Jan. 6, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2